Citation Nr: 1538411	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  14-08 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a left eye lesion.

3.  Entitlement to service connection for pulmonary tuberculosis Class I. 

4.  Entitlement to service connection for chronic sinusitis.  

5.  Entitlement to service connection for major depressive disorder, claimed as depression.  

6.  Entitlement to service connection generalized anxiety disorder claimed as anxiety.

7.  Entitlement to service connection for sleeping problems.  

8.  Entitlement to an initial rating in excess of 10 percent for tinnitus.  
ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to September 2002.  

These matters come before the Board of Veterans Appeals (Board) on appeal of a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated January 2011 to April 2013.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On his March 2014 VA Form 9, the Veteran indicated that he did not want a Board hearing.  After the case was certified to the Board in December 2014, the Veteran submitted another VA Form 9 in March 2015.  The Veteran indicated that he wanted a Board hearing by live videoconference.  As such, a remand is necessary to schedule the Veteran for his requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing before a Veterans Law Judge and provide him with appropriate notification.  After a hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




